Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 17-20, in the reply filed on 3/9/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,807,283. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by, or obvious over, the claims of U.S. Patent No. 10,807,283.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-9 and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spengler et al. (US 4,923,539).
Claim 1: Spengler et al. discloses a trim component for a vehicle interior (abstract). The component includes a structural substrate including a compression-formed fiber panel (col. 2, lines 46-
Claim 2: Spengler et al. discloses the panel including a plurality of fibers and vinyl resin sheet which binds to the fibers (col. 2, lines 46-67).
Claim 3: Spengler et al. discloses the border including a dimensionally accurate border (col. 2, lines 11-17).
Claim 4: Spengler et al. discloses the structure being bonded to the panel (col. 6, lines 17-24).
Claim 5: Spengler et al. discloses a molded feature providing an ancillary component (col. 7, lines 10-45; fig. 7).
Claims 6-7: Spengler et al. discloses “strengthening ribs” configured to support the panel (col. 7, lines 35-40).
Claim 8: Spengler et al. discloses a foam cover for the structural substrate (col. 7, lines 25-45).
Claim 9: Spengler et al. discloses a door panel (abstract).
Claim 17: Spengler et al. discloses a trim component for a vehicle interior (abstract). The component includes a structural substrate including a fiber panel (col. 2, lines 46-49) and a structure including a resin (vinyl film 12); wherein the fiber panel includes a thickness along a periphery (fig. 7); wherein the structure includes a border of the structural substrate along the thickness of the periphery of the fiber panel (fig. 7); wherein the periphery of the fiber panel includes an edge (fig. 7); wherein the structure is formed on the edge (fig. 7).
Claim 18: Spengler et al. discloses the fiber panel including a compression-formed fiber panel (col. 2, lines 46-49).
et al. discloses the panel including a plurality of fibers and vinyl resin sheet which binds to the fibers (col. 2, lines 46-67).
Claim 20: Spengler et al. discloses a molded feature providing an ancillary component including a molded resin (col. 7, lines 10-45; fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754